CARLTON, J.,
dissenting:
¶ 26. I respectfully dissent and write briefly to state the basis of my disagreement. I respectfully submit that the record reflects insufficient evidence showing that Debra Johnson suffered bilateral carpal-tunnel syndrome. I also submit that the record reflects insufficient evidence of any such work-related injury as a consequence of her employment at Sanderson Farms, Inc. I would reverse the Mississippi Workers’ Compensation Commission’s decision, as I find it erroneous and contrary to the overwhelming weight of the evidence. See Marshall Durbin Cos. v. Warren, 633 So.2d 1006, 1009-10 (Miss.1994).